DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  the claim recites “BWT” in line 1. Each of the terms of the acronym “BWT” should be spelled out at the first occurrence of the acronym in the base claim of a group of claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim currently depends on Claim 2, which has been cancelled. Accordingly, it is unclear as to which claim it is meant to further limit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chong, Jr. (“Chong”) (U.S. Patent Number 6,349,357) and Khan et al. (“Khan”) (U.S. Patent Application Publication Number 2010/0165840).
Regarding Claims 1, 8, and 15, Chong discloses for a system including a storage system (Figure 3A, item 16) coupled to a host (Figure 3A, item 12) by a switch (Figure 3A, item 22), wherein a plurality of IO paths (Figure 3A, items 251, 252, 271, and 272) are defined between the host and the storage system across the switch, each IO path having a defined bandwidth threshold, a method comprising: 
a first host port of the host logging into a first storage system port of the storage system (Column 4, lines 43-56; i.e., the host 12 connects to and communicates data with the storage device 16), wherein the first host port and the first storage system port denote a first I/O path that includes the first storage system port, wherein the first IO path includes a physical link between a first switch port of the switch and the first storage system port of the storage system (Figure 3A, items 252 and 272);
in response to said first host port logging into the first storage system port, setting a first defined bandwidth threshold for the first IO path (Column 6, lines 24-42);
the storage system monitoring communications received at the storage system from the switch (Column 6, lines 24-42).
Chong does not expressly disclose wherein said monitoring performed by the storage system includes:

responsive to the storage system receiving the first notification from the switch, determining, by the storage system, that there is congestion on the physical link between the first switch port of the switch and the first storage system port of the storage system; and
in response to said determining by the storage system that there is congestion on the physical link, the storage system reducing the defined bandwidth threshold for each of one or more of the plurality of IO paths that includes the first storage system port, wherein the one or more IO paths include the first IO path and wherein said reducing includes the storage system reducing the first defined bandwidth threshold for the first IO path that includes the first storage system port.
In the same field of endeavor (e.g., storage system communication techniques), Khan teaches wherein said monitoring performed by the storage system includes:
receiving a first notification (paragraphs 0018 and 0041; i.e., an RTCP report) at the storage system (Figure 1, item 108A) from the switch indicating there is congestion on the physical link between the first switch port of the switch and the first storage system port of the storage system (paragraph 0021);
responsive to the storage system receiving the first notification from the switch, determining, by the storage system, that there is congestion on the physical link between the first switch port of the switch and the first storage system port of the storage system (paragraph 0022); and
in response to said determining by the storage system that there is congestion on the physical link, the storage system reducing the defined bandwidth threshold for each of one or more of the plurality of IO paths that includes the first storage system port, wherein the one or more IO paths include the first IO path and wherein said reducing includes the storage system reducing the first 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Khan’s teachings of storage system communication techniques with the teachings of Chong, for the purpose of being preventing loss of packets due to network congestion.

Regarding Claims 3, 10, and 17, Khan teaches after receiving the first notification, receiving a second notification from the switch indicating that there is congestion on the physical link; and for the one or more of the plurality of IO paths that include the first storage system port, further reducing the bandwidth threshold defined for the IO path in response to receiving the second notification (paragraph 0024; i.e., it would have been obvious to one of ordinary skill in the art to have repeated the back-off procedure if the initial back-off procedure was insufficient to reduce the congestion to an acceptable level).

Regarding Claims 4, 11, and 18, Khan teaches after receiving the first notification, determining that there has not been received in a predefined amount of time another notification from the switch indicating that there is congestion on the physical link; and for the one or more of the plurality of IO paths that include the first storage system port, increasing the bandwidth threshold defined for the IO path in response to the determination that another notification has not been received in the predefined amount of time (paragraph 0024).

Regarding Claims 5, 12, and 19, Khan teaches wherein the determining includes receiving a first notification from the switch indicating that the physical link is faulty (paragraph 0022; i.e., the link is “faulty” in that full throughput is not achievable due to the congestion).

Regarding Claims 6 and 13, Khan teaches determining that the host supports multi-path processing on the one or more IO paths (Figure 1; i.e., each of the paths to the various computers 108A-C); and
determining that each logical device exposed to the host over the one or more IO paths is exposed over multiple IO paths to the host, wherein said reducing is further performed in response to said determining that the host supports multi-path processing on the one or more IO paths and in response to said determining that each logical device exposed to the host over the one or more paths is exposed over multiple IO paths to the host (paragraph 0016).

Regarding Claims 7, 14, and 20, Khan teaches wherein reducing the bandwidth threshold defined for the IO path increases response times for IO operations on the one or more IO paths, the method further comprising: the host system detecting the increased response times on the one or more IO paths; and the host system reducing an amount if IO communication sent to the one or more IO paths in response to detecting the increased response times (paragraph 0023).

Regarding Claim 21, Khan teaches wherein subsequent to said reducing, the method includes performing first processing comprising: determining that there is currently no congestion on the physical link; responsive to determining that there is currently no congestion on the physical link, determining, for each of the plurality of IO paths including the first storage system port, whether the defined bandwidth threshold of said each IO path is at a maximum bandwidth value for said each IO path; and 

Regarding Claim 22, Chong discloses wherein the storage system negotiates a first negotiated BWT for the physical link between the first switch port and the first storage system port, wherein the host negotiates a second negotiated BWT for a second physical link of the first I/O path, wherein the second physical link is between the first host port of the host and a second switch port of the switch, wherein the first negotiated BWT of the physical link is larger than the second negotiated BWT of the second physical link, and wherein said setting includes the storage system setting the first defined bandwidth threshold for the first I/O path to be a minimum BWT of any physical link in the first I/O path (Column 6, lines 24-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186